1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8               CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
9
                                               )    No. SACV 17-02019 VEB
10
     NICOLE FISHER,                            )
11                                             )    ORDER AWARDING EAJA FEES
12         Plaintiff,                          )
                                               )
13         v.                                  )
14                                             )
     NANCY A. BERRYHILL, Acting                )
15
     Commissioner of Social Security,          )
16                                             )
17
           Defendant.

18
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19
           IT IS ORDERED that EAJA fees are awarded in the amount of THREE
20
     THOUSAND SIX HUNDRED DOLLARS AND 00/100 ($3,600.00) subject to the
21
     terms of the Stipulation.
22
23
           DATE: April 28, 2019 /s/Victor E. Bianchini
24
                                    HON. VICTOR E. BIANCHINI,
25
                                    UNITED STATES MAGISTRATE JUDGE
26
27
28
